[Cite as In re Z.C., 2018-Ohio-3260.]


                              IN THE COURT OF APPEALS OF OHIO

                                   TENTH APPELLATE DISTRICT

In re:                                             :

Z.C.,                                              :                  No. 17AP-647
                                                                  (C.P.C. No. 13JU-7936)
(H.M.,                                             :
                                                                (REGULAR CALENDAR)
                 Appellant).                       :


                                           D E C I S I O N

                                        Rendered on August 14, 2018


                 On brief: Franklin County Children Services, and Robert J.
                 McClaren, for appellee.

                 On brief: John T. Ryerson, for Z.C.

                 On brief: Boller & Petty LLC, and Kelly G. Boller, Guardian
                 ad litem.

                 On brief: Lyman Law Offices, and Chester T. Lyman, Jr.,
                 for appellant H.M.


                  APPEAL from the Franklin County Court of Common Pleas,
                      Division of Domestic Relations, Juvenile Branch


TYACK, J.
         {¶ 1} H.M., the mother of Z.C., is appealing the granting of permanent custody of
her child to Franklin County Children Services.               She assigns four errors for our
consideration:
                 [I.] The trial court abused its discretion in and erred in failing
                 to properly review the evidence and in failing to properly
                 terminate the proceedings as required by statute.
No. 17AP-647                                                                                 2


                [II.] The trial court erred in improperly applying the standard
                of evidence that did not meet the statutes and by not requiring
                a clear and convincing standing of proof from by the Franklin
                County Children Services.

                [III.] The trial court abused its discretion and erred in
                ignoring the standardings set forth in ORC 2151 and
                specifically 2151.413 and 2151.414 and in failing to consider
                the best interests and the wishes of the child concerning
                placement. Follow those standards.

                [IV.] The trial court improperly failed erred in failing to
                consider whether to restrict the placement best interests and
                the wishes of the child solely with his mother as an alternative.

(Sic passim.)

       {¶ 2} In July 2013, abuse, dependency and neglect proceedings were initiated when
Z.C. showed signs of various injuries including a black eye and marks on his body.
Temporary custody was granted to Franklin County Children Services ("FCCS") on July 29,
2013. Later, FCCS filed a motion requesting permanent custody. A trial on the permanent
custody issue occurred in August 2017.
       {¶ 3} H.M. admitted that she gave Z.C. the black eye. She indicated that she
suffered from mental health problems which caused her to feel overwhelmed at times. Her
husband has been abusive of Z.C. even to the point of carving letters into Z.C.'s forehead.
At times, H.M. indicated that she wanted to surrender permanent custody of Z.C. to FCCS.
She also demanded from her caseworker that Z.C. be removed from her house.
       {¶ 4} The picture of H.M.'s house is made even more grim by repeated physical
violence between H.M. and her husband and by their use of methamphetamines. Her
husband, who is not Z.C.'s biological father, admitted being dependent on oxycodone.
       {¶ 5} Not surprisingly, Z.C. has developed problems his own.                 He has been
diagnosed as ADHD. He has a conduct disorder and developmental delays.
       {¶ 6} A guardian ad litem was appointed and thoroughly investigated the situation,
visiting Z.C. at all his foster homes, his mother's home, and at his school. The guardian was
present for a number of incidents when H.M. stated that she wanted Z.C. out of her life.
The statements were made in Z.C.'s presence. Despite all of this, Z.C. apparently still wants
No. 17AP-647                                                                                3


to live with his mother. His biological father has been absent for over ten years, so is not a
consideration.
       {¶ 7} Turning to the assignments of error, the visiting judge who heard the
evidence and testimony at trial generated a detailed decision and judgment entry of 17
pages which carefully analyzes the evidence presented. The judge found the presence of
clear and convincing evidence, a finding clearly consistent with the evidence presented.
The biological father abandoned the child many years ago. The biological mother seems to
have little insight into how to raise a child, but clearly must know that centering your life
on the obtaining and using of methamphetamines is not part of healthy child rearing. She
and her husband pursued their addiction repeatedly while Z.C. was present in the home.
       {¶ 8} The proceedings were properly continued and dismissal was not an option
because Z.C. clearly needed the court's protection.
       {¶ 9} The first assignment of error is overruled.
       {¶ 10} As indicated earlier, the judge applied the correct standards and properly
found the proof to have been by clear and convincing evidence.
       {¶ 11} The second assignment of error is overruled.
       {¶ 12} The child's desire to be returned to his mother is understandable. The trial
court considered it, but did not consider it decisive, especially considering the mother's
ambivalence about having Z.C. around.         The mother and her husband had already
discontinued seeing the child for seven months. The trial court noted this in weighing the
evidence.
       {¶ 13} The third assignment of error is overruled.
       {¶ 14} No evidence indicated that Z.C.'s mother and step-father were going to
separate or divorce. The judge had to deal with the actual reality and decided based on the
evidence presented.
       {¶ 15} The fourth assignment of error is overruled.
       {¶ 16} All four assignments of error having been overruled, the judgment of the
Franklin County Court of Common Pleas, Division of Domestic Relations, Juvenile Branch,
is affirmed.
                                                                        Judgment affirmed.
                            KLATT and HORTON, JJ., concur.
No. 17AP-647                                                                                  4


KLATT, J., concurring.
       {¶ 17} I agree with the majority decision to affirm the trial court's judgment. I write
separately to emphasize several additional points.
       {¶ 18} In her first assignment of error, appellant essentially contends the trial court
erred when it issued temporary custody orders beginning in October 2015. Appellant
challenges the evidentiary basis for these temporary orders and the length of time the
temporary orders were in place. However, because appellant did not appeal the temporary
orders, they cannot be challenged in this appeal. In re H.F., 20 Ohio St.3d 499, 2008-Ohio-
6810 (adjudication order of abused dependency or neglect in the award of temporary
custody pursuant to R.C. 2151.353(A) is a final order and an appeal must be filed within 30
days within the issuance of the temporary order). Furthermore, the neglect, abuse, and
dependency finding in the award of temporary custody are not subject to re-adjudication if
a children service agency later seeks permanent custody of the child. R.C. 2151.414(A). For
these reasons, I agree with overruling appellant's first assignment of error.
       {¶ 19} In her second and third assignments of error, appellant contends the trial
court failed to apply the correct evidentiary standards for the determinations of abuse,
dependency, or neglect and the issuance of temporary orders as well as the issuance of the
permanent custody order. Again, because appellant did not appeal the temporary orders,
these orders cannot be challenged in this appeal. In re H.F. To the extent that appellant
also challenges the evidentiary standard and/or the evidentiary basis for the trial court's
issuance of the permanent custody order, appellant has not demonstrated error. The trial
court expressly cited the correct statutory standard and the record contains clear and
convincing evidence supporting the trial court's decision that permanent custody is in the
best interest of the child using the factors listed in R.C. 2151.414(D). In re Andy-Jones, 10th
Dist. No. 03AP-1167, 2004-Ohio-3312, ¶ 28 ("A trial court's determination in a permanent
custody case will not be reversed on appeal unless it is against the manifest weight of the
evidence."). Here, the evidence supporting the trial court's decision includes ongoing
domestic violence, past physical abuse of the child, ongoing drug use, and the GAL's
recommendation that the grant of permanent custody is in the child's best interest. The
trial court noted the child's desire to live with appellant. Nevertheless, the trial court cited
No. 17AP-647                                                                                 5


to substantial evidence indicating that the grant of permanent custody was in the child's
best interest.
       {¶ 20} To the extent that appellant also argues that the trial court erred by failing to
find that the child cannot or should not be placed with appellant within a reasonable time,
appellant is incorrect. As appellee points out, such a finding is not required when the child
has been in the custody of FCCS for 12 or more months of a consecutive 22-month period.
R.C. 2151.414(B)(1)(d); In re Williams, 10th Dist. No. 02AP-924, 2002-Ohio-7205, ¶ 46-
47.
       {¶ 21} Lastly, in her fourth assignment of error, appellant contends the trial court
erred by failing to address whether the child could be placed solely with appellant as an
alternative pursuant to R.C. 2151.414(E). However, this statutory provision does not apply
unless the trial court is proceeding under R.C. 2151.414(B)(1)(a). Here, the permanent
custody motion was brought pursuant to R.C. 2151.414(B)(1)(d) (when a child has been in
a children service agency's temporary custody for 12 or more months of a consecutive 22-
month period). Therefore, appellant's argument is simply misplaced.
       {¶ 22} For all of these reasons, I concur in overruling all of appellant's assignments
of error and affirming the judgment of the trial court.
                               ____________________